Case 9:16-cv-81871-KAM Document 627-1 Entered on FLSD Docket 04/27/2020 Page 1 of 2

From: effie. liu

To: Robert C. Glass

Subject: Re:Li v. Walsh et al., No.16-81871-CIV-MARRA (S.D. Ha.)
Date: Friday, March 27, 2020 12:15:12 PM

Attachments: 2B762A1C@018BB72C.85267E5E

 

Dear Robert Glass,

Sorry we missed the schedule for MAR.20 to MAR 31. Now we are just arrange the document and
hopefully can submit on Monday.

Thank you for your help .

sincerely

baoping liu

UE (| aE

GEkh/SAAn ee
PRIBING A

CEB R SHEAMHAR TINE Mle—, ES A Al BeBe
SDEVNAOSE, SPARE ASABE FSM BREA
BRLGK BRET HRRENSIES BRESHOSSR ASARTRAR Sa BS
433) BIAS: SMB AAU, TRB El) AER 4
SSSR MIAM, MARRS, BRERBSCR ARABS, Mew
Bell Woh PASS, ATRIA ARE RBR, BOTA PEE
ISAS Seen EARS AS BORE: Sis MAA, ee ee » Salle —ah
HBEIRS IRSIS: AUS, AA; SilldesS, SRS FUN: ARETE
eS ISR EAMIINGE DR, MPHRAUMERAA

Onginal —

 

From: "Robert C. Glass’<rglass@mccaberabin.com>;

Date: Fri, Mar 27, 2020 10:01 PM

To: "effie.liu@huameiim.com'<effie.liu@huameiim.com>;

Ce: "Adam Rabin"<arabin@mecaberabin.com>; "Janet Fumess"<janet@mecaberabin.com>;
Subject: Liv. Walsh et al., No.16-81871-CIV-MARRA (S.D. Fla.)

Dear Ms. Liu:

Please see the attached correspondence. | look forward to your reply.

Sincerely,
Robert Glass

Exhibit 1
Case 9:16-cv-81871-KAM Document 627-1 Entered on FLSD Docket 04/27/2020 Page 2 of 2

McCABE RABIN, PA.

ATTORNEYS AT LAW

Robert C. Glass
1601 Forum Place, Suite 201
West Palm Beach, Florida 33401

Main Line: 561-659-7878
Facsimile: 561-242-4848
www.McCabeRabin.com

* Business, Securities & Whistleblower Litigation

CONFIDENTIAL COMMUNICATION

This electronic mail message and any attachments are intended only for the use of the addressee
named above and may contain information that is privileged, confidential and exempt from
disclosure under applicable faw. If you are not an intended recipient, or the employee or agent
responsible for delivering this e-mail to the intended recipient, you are hereby notified that any
dissemination, distribution or copying of this communication is strictly prohibited. If you received
this e-mail message in error, please immediately notify the sender by replying to this message or by
telephone. Thank you.
